DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/30/2022 has been entered.

Response to Arguments
This action is in reply to papers filed on 06/30/2022. Claims 1, 5-6, 10-11, and 15 were amended. Claims 4 and 9 have been canceled and incorporated into independent claims 1 and 6, respectively. Claims 1, 6, 11, and 15 are independent. Claims 1-3, 5-8, and 10-18 are pending.
Applicant's arguments ("REMARKS") filed 06/30/2022, presented on pp. 9-16, with respect to the rejections of claims 1-18 under 35 U.S.C. §103 have been fully considered, however, the Examiner did not find them persuasive. 

Re: REJECTION UNDER DOUBLE PATENTING
Acknowledgment is made of Applicant’s intention to defer submission of a Terminal Disclaimer and to defer addressing the provisional rejection of claims 1-3, 5-8, and 10-18 under nonstatutory double patenting over claims 1-3, 5-8, and 10-18 of copending Application No. 16/663,936 in view of You et al., US 2012/0121083 (hereinafter, “You ‘083”). Thus, the provisional rejection of claims 1-3, 5-8, and 10-18 under nonstatutory double patenting is maintained.

Re: REJECTION UNDER 35 U.S.C. §103
The rejection of claims 4 and 9 under 35 U.S.C. §103 are now moot due to the cancelation of claims 4 and 9, however, Applicant's REMARKS, presented on pp. 9-16, with respect to the rejections of claims 1-3, 5-8, and 10-18 under 35 U.S.C. §103 in view of You et al., US 2012/0121083 (hereinafter, “You ‘083”) and Röllgen US 2011/0096923 (hereinafter, “Röllgen ‘923”) have been fully considered but the Examiner did not find them persuasive. 
Specifically, Applicant argues that You ‘083 in view of Röllgen ‘923 does not disclose the newly amended limitations to the independent claims: “… wherein the round function is configured to convert an input bit string input to one of the input branches into the first random bit string using the first transformation function, convert the first random bit string into the second random bit string by referencing the one or more key tables according to a predetermined number of times of referencing a key table, and convert the second random bit string into the third random bit string using the second transformation function.” It should be noted that these new limitations were incorporated from now canceled dependent claims 4 and 9. No additional limitations were added to the independent claims other than the limitations from the now canceled dependent claims 4 and 9, which were shown to be disclosed by You ‘083 in view of Röllgen ‘923 in the previous Office Action. 
On pp. 12-13 of the REMARKS, Applicant provides further clarification regarding the operations of the “round function 310” and the relationship between the “round function 310”, the “first transformation function 311”, “key tables 312”, and the “second transformation function 313.” While You ‘083 does not explicitly disclose a “round function”, You ‘083 discloses an encryption apparatus 100, 200 that represents the functions and transformations to input data for at least one ‘round’ of encryption (see You ‘083, ¶¶39, 46, 52; Fig. 2A, Fig. 2B). Applicant also clarifies that the “round function 310” comprises the “first transformation function 311”, “key tables 312”, and the “second transformation function 313”, as supported by Fig. 3. 
You ‘083 discloses an encryption apparatus 100, 200 that comprises table encryption unit 110, 210 (first transformation function) (see You ‘083, ¶¶45-46, 50; Fig. 2A, Fig. 2B), the combintation of the extension unit 120, 220 and the restoring unit 130, 230 (second transformation function) (see You ‘083, ¶¶47-50; Fig. 2A, Fig. 2B), and look-up tables, also referred to as T-boxes or E-TBLk() (key tables) (see You ‘083, ¶¶45, 51). The encryption apparatus 100, 200 takes an input, such as a reduced input, and uses the table encryption unit 110, 210 to generate the concatenation of all separate units of an extended input (first transformation) (see You ‘083, ¶¶44-45, 101-103); converting the concatenation of all separate units of an extended input into an output of the look up table by referencing the look up table (applying the key table) (see You ‘083, ¶¶45-46, 103, 105, 147); converting the output of the look up table to the output of the restoring unit 130, 230 by applying the combintation of the extension unit 120, 220 and the restoring unit 130, 230 to the output of the look up table (second transformation) (see You ‘083, ¶¶47-49; 108-109). See Claim Rejections – 35 USC §103 below for details.  
While You ‘083 doesn’t explicitly disclose a “round function” and an input “that is input to one of input branches of a Feistel structure”, Röllgen ‘923 teaches these limitations. Thus, it would have been obvious to one of ordinary skill in the art, having the teachings of You ‘083 and Röllgen ‘923 before them, to modify the method in You ‘083 to include the teachings of Röllgen ‘923, namely to implement the encryption apparatus 100, 200, as disclosed in You ‘083, as a round function of a Feistel structure, as disclosed in Röllgen ‘923, where the input to the encryption apparatus 100, 200 may be the input to one of the input branches of the Feistel structure. See Claim Rejections – 35 USC §103 below for details.  
	Additionally, Applicant restates similar arguments that were addressed in the previous Office Action: 
Applicant argues on pp. 13-14 that “You ‘083 merely concatenates ciphertexts … rather than converts each of the ciphertexts … into a bit string of the same length.” The Examiner respectfully disagrees with arguments presented. Consistent with the broadest reasonable interpretation, a “transformation function” is interpreted as a procedure that transforms a particular input into a particular output, where the input and output may be different. You ‘083 discloses a table encryption unit 110 that extends an input with padding, divides the input into units, and then ultimately concatenates the units (see You ‘083 , ¶¶44, 101-104). The process of extending, dividing, and concatenating by the encryption unit 110 is a process that transforms the input into a particular output, where the concatenation of all separate units of the extended input is greater in length than the original input. See Claim Rejections – 35 USC §103 below for details.
Applicant argues on pp. 13-14 that “… a Feistel structure disclosed by Rollgen is unbalanced Feistel network in which a length of an input bit string input to one of the two input branches is different from a length of an input bit string input to the other of the two input branches.” The Examiner respectfully disagrees with arguments presented. Röllgen ‘923 teaches an unbalanced Feistel network or unbalanced Feistel structure. An unbalanced Feistel structure is a subset of a Feistel structure, thus, Röllgen ‘923 teaches a “Feistel structure” as recited in claim 1. Furthermore, Röllgen ‘923 teaches bit string input Li which is an input to one of the input branches of the unbalanced Feistel network (see Röllgen ‘923, ¶¶31; Fig. 1]). There are two input bit strings into the Feistel network disclosed by Röllgen ‘923: Ri and Li. Consistent with the broadest reasonable interpretation, the term “input bit string” of “the same as the length of the input bit string” of claim 1 reads on to be input bit string Li of Röllgen ‘923. The “third random bit string” is interpreted to be the output of function f1, as disclosed in Röllgen ‘923, where the function f1 transforms bit string Ri to be of the same length as input bit string Li  (emphasis added). Function f1 is a function that can transform an input to generate bit strings of variable length to allow for an exclusive-or (XOR) operation to be performed between the output bit string of ƒ1 and input bit string Li, where an XOR operation requires both bit strings to be of the same length. For example, bit string Ri is converted to the same length as input bit string input Li via ƒ1(Ri) (emphasis added), such that an XOR operation may be performed between bit string input bit string Li and ƒ1(Ri) (see Röllgen ‘923, ¶¶31-36, Fig. 1). See Claim Rejections – 35 USC §103 below for details.
This response is also applicable to arguments for claims 6, 11 and 15. Thus, for the reasons stated above, the rejection of independent claims 1, 6, 11, and 15 as obvious over You ‘083 in view of Röllgen ‘923, is maintained. The rejection of dependent claims 2-3, 5, 7-8, and 10, 12-14, and 16-18 are rejected for the same reasons by virtue of their respective dependencies, see Claim Rejections – 35 USC §103 below for details.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 5-8, and 10-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-8, and 10-18 of copending Application No. 16/663,936. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Specifically, claims 1-3, 5-8, and 10-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-8, and 10-18 of copending Application No. 16/663,936, in view of You et al., US 2012/0121083 (hereinafter, “You ‘083”).

As per claim 1: claim 1 of copending application 16/663,936 recites all elements of claim 1 of the current application, except “generating, by using a round tweak bit string ..., a first transformation function”, as set forth in the table below. 
You ‘083, however, discloses:
generating, by using a round tweak bit string (random value r = (r1, …, rn); random value r is an additional value that is used in conjunction with the input to further transform the input [You ‘083, ¶¶119-122, 128-132; Table 4, Table 5]; thus, under the broadest reasonable interpretation, random value r is interpreted to be a “round tweak bit string”), a first transformation function (table encryption unit 110 [You ‘083, ¶¶44, 46; Fig. 2A]; the table encryption unit 110 uses additional random value r to randomize lookup tables and further transform the input [You ‘083, ¶¶112, 119; Table 4, Table 5]).
The copending application 16/663,936 and You ‘083 are from the same field of endeavor, namely that of generating block encryption algorithms. Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the copending application and You ‘083 before them, to modify the method in the copending application to include the teachings You ‘083, namely to receive an additional random value r in generating a first transformation function, where r is used to randomize the key tables and further transform an input bit string. The motivation for doing so would be to provide increased security to the block encryption algorithm by preventing attackers from recovering hidden key tables through known-input/known-output attacks ([You ‘083, ¶¶112-118, 134]).

As per claims 2-3 and 5: copending Application No. 16/663,936 in view of You ‘083 discloses all limitations of claim 1 of the current application, as stated above, from which claims 2-3 and 5 of the current application are directly or indirectly dependent upon. Furthermore, claims 2-3 and 5 of copending Application No. 16/663,936 discloses all limitations of claims 2-3 and 5 of the current application, respectively.

As per claims 6-8 and 10: Claims 6-8 and 10 define an apparatus but recite substantially similar subject matter as the method of claims 1-3 and 5, respectively. Claims 6-8 and 10 are directed to a memory storing executable programs which include commands corresponding to the method of claims 1-3 and 5. Thus, the rejections of claims 1-3 and 5 are equally applicable to claims 6-8 and 10 respectively.
 
As per claim 11: claim 11 of copending application 16/663,936 recites all elements of claim 11 of the current application, except “generating a round tweak bit string; converting, by using a first transformation function, the round tweak bit string”. 
You ‘083, however, discloses:
generating a round tweak bit string (random value r = (r1, …, rn); random value r is an additional value that is used in conjunction with the input to further transform the input [You ‘083, ¶¶119-122, 128-132; Table 4, Table 5]; thus, under the broadest reasonable interpretation, random value r is interpreted to be a “round tweak bit string”); 
converting, by using a first transformation function (table encryption unit 110 [You ‘083, ¶¶44, 46; Fig. 2A]), the round tweak bit string (the table encryption unit 110 uses additional random value r to randomize lookup tables and further transform the input [You ‘083, ¶¶112, 119; Table 4, Table 5]).
For reasons detailed in claim 1, it would have been obvious to one of ordinary skill in the art, having the teachings of copending application 16/663,936 and You ‘083 before them, to modify the method in the copending application to include the teachings of You ‘083.

As per claims 12-14: copending Application No. 16/663,936 in view of You ‘083 discloses all limitations of claim 11 of the current application, as stated above, from which claims 12-14 of the current application are directly or indirectly dependent upon. Furthermore, claims 12-14 of copending Application No. 16/663,936 discloses all limitations of claims 12-14 of the current application, respectively.

As per claims 15-18: Claims 15-18 define an apparatus but recite substantially similar subject matter as the method of claims 11-14, respectively. Claims 15-18 are directed to a memory storing executable programs which include commands corresponding to the method of claims 11-14. Thus, the rejections of claims 11-14 are equally applicable to claims 15-18 respectively.

Therefore, claims 1-3, 5-8, and 10-18 of the current application are not patentably distinct from the claims of the copending application and are unpatentable over provisional obviousness-type double patenting. 
See the following claim comparison table between independent claim 1 of the corresponding methods, with differences bolded and underlined:
Current application (16/664,116)
Copending application (16/663,936)

1. A method of generating a cryptographic algorithm, the method comprising:

generating one or more key tables on the basis of a seed value; 

generating, by using a round tweak bit string and an input bit string that is input to one of input branches of a Feistel structure, a first transformation function that converts the input bit string into a first random bit string having a length that extends beyond a length of the input bit string; 

generating a second transformation function that converts a second random bit string generated by referencing the one or more key tables into a third random bit string having a length that is the same as the length of the input bit string; and 

generating a block cryptographic algorithm of a Feistel structure which includes a round function to which the one or more key tables, the first transformation function, and the second transformation function are applied,
wherein the round function is configured to:
convert an input bit string input to one of the input branches into the first random bit string using the first transformation function, convert the first random bit string into the second random bit string by referencing the one or more key tables according to a predetermined number of times of referencing a key table, and convert the second random bit string into the third random bit string using the second transformation function.

1. A method of generating a cryptographic algorithm, comprising: 

generating one or more key tables on the basis of a seed value;

 generating a first transformation function that converts an input bit string, which is input to one of input branches of a Feistel structure, into a first random bit string having a length that extends beyond a length of the input bit string; 



generating a second transformation function that converts a second random bit string generated by referencing the one or more key tables into a third random bit string having a length that is the same as the length of the input bit string; and 

generating a block cryptographic algorithm of a Feistel structure which includes a round function to which the one or more key tables, the first transformation function, and the second transformation function are applied,
wherein the round function is configured to
convert an input bit string input to one of the input branches into the first random bit string using the first transformation function, convert the first random bit string into the second random bit string by referencing the one or more key tables according to a predetermined number of times of referencing a key table, and convert the second random bit string into the third random bit string using the second transformation function.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 5-6, 8, and 10-18 are rejected under 35 U.S.C. 103 as being unpatentable over You et al., US 2012/0121083 (hereinafter, “You ‘083”), in view of Röllgen US 2011/0096923 (hereinafter, “Röllgen ‘923”).

As per claim 1: You ‘083 discloses: A method of generating a cryptographic algorithm (a method of generating a sequence of steps for encrypting a plurality of rounds [You ‘083, ¶13]), the method comprising:
generating one or more key tables (lookup tables; one or more conversion functions of a block cipher are converted into lookup tables [You ‘083, ¶¶45-46]; lookup tables are also referred to as T-boxes or E-TBLk() [You ‘083, ¶¶72, 89, 101, 104, 147]) on the basis of a seed value (a cipher key; the ‘AddRoundKey’ conversion function, which uses a cipher key, is used to generate lookup tables [You ‘083, ¶¶46, 61-62, 98, 101, 104, 147; Fig. 3B]);
generating, by using a round tweak bit string (random value r = (r1, …, rn); random value r is an additional value that is used in conjunction with the input to further transform the input [You ‘083, ¶¶119-122, 128-132; Table 4, Table 5]; thus, under the broadest reasonable interpretation, random value r is interpreted to be a “round tweak bit string”) and an input bit string (reduced input; the table encryption unit 110 generates lookup tables and prepares the reduced input to applied to the generated lookup tables [You ‘083, ¶45]; for example, the table encryption unit 110 extends the reduced input with padding, resulting in an extended input, and divides the extended input into separate units [You ‘083, ¶¶101-104]) (table encryption unit 110 [You ‘083, ¶¶44, 46; Fig. 2A]; the table encryption unit 110 uses additional random value r to randomize lookup tables and further transform the input [You ‘083, ¶¶112, 119; Table 4, Table 5]) that converts the input bit string into a first random bit string (under the broadest reasonable interpretation, the “first random bit string” is interpreted to be the concatenation of all separate units of the extended input [You ‘083, ¶¶102-104]) having a length that extends beyond a length of the input bit string (under the broadest reasonable interpretation, since the extended input is greater in length than the reduced input, the concatenation of all separate units of the extended input is also greater in length than the reduced input [You ‘083, ¶¶101-104]); 
generating a second transformation function (a combination of the extension unit 120 and the restoring unit 130 [You ‘083, ¶¶47-49, 110-111, Fig. 2A]) that converts a second random bit string (output of the lookup table, the lookup table also referred to as T-box or E-TBLk() [You ‘083, ¶¶108-109]) generated by referencing the one or more key tables (outputs of the lookup table are generated by referencing values in the lookup table, the lookup table also referred to as T-box or E-TBLk() [You ‘083, ¶¶104-105, 108-109]) into a third random bit string (output of the restoring unit 130 [You ‘083, ¶¶49, 109, Fig. 2A]) ; 
and generating a block cryptographic algorithm (generating a sequence of steps for encrypting a plurality of rounds, where the sequence of steps includes using lookup tables (“key tables”), a table encryption unit 110 (“a first transformation function”), and a combination of the extension unit 120 and the restoring unit 130 (“a second transformation function”) [You ‘083, ¶13, Fig. 2A]),
wherein (reduced input; the table encryption unit 110 generates lookup tables and prepares the reduced input to applied to the generated lookup table [You ‘083, ¶45]; for example, the table encryption unit 110 extends the reduced input with padding, resulting in an extended input, and divides the extended input into separate units [You ‘083, ¶¶101-104]) (under the broadest reasonable interpretation, the “first random bit string” is interpreted to be the concatenation of all separate units of the extended input [You ‘083, ¶¶102-104]) using the first transformation function (table encryption unit 110 [You ‘083, ¶¶44, 46; Fig. 2A]), 
convert the first random bit string (concatenation of all separate units of the extended input [You ‘083, ¶¶102-104]) into the second random bit string (output of the lookup table, the lookup table also referred to as T-box or E-TBLk() [You ‘083, ¶¶108-109]) by referencing the one or more key tables (lookup tables; one or more conversion functions of a block cipher are converted into lookup tables [You ‘083, ¶¶45-46]; lookup tables are also referred to as T-boxes or E-TBLk() [You ‘083, ¶¶72, 89, 101, 104, 147]) according to a predetermined number of times of referencing a key table (under the broadest reasonable interpretation, the concatenation of all separate units of the extended input are converted to the output of the lookup table by separately applying the lookup table to each division of the concatenation of all separate units of the extended input, and then concatenating the each of the outputs of the lookup table [You ‘083, ¶¶101, 103, 105, 147]); the number of times that a lookup table is referenced is predetermined because it is based on the fixed input length of the lookup table and the fixed input block size [You ‘083, ¶103]; for example, if the fixed input length of the lookup table is 16-bit and the fixed input block size is 128-bit, then the predetermined number of times a lookup table is referenced can be calculated by 128/16 = 8 times [You ‘083, ¶¶102-105]),
and convert the second random bit string (output of the lookup table, the lookup table also referred to as T-box or E-TBLk() [You ‘083, ¶¶108-109]) into the third random bit string (output of the restoring unit 130 [You ‘083, ¶¶49, 109, Fig. 2A]) using the second transformation function (a combination of the extension unit 120 and the restoring unit 130, where the extension unit 120 receives the output of the lookup table, or T-box, generates output, which is then received by the restoring unit 130 [You ‘083, ¶¶47-49, 108-109, Fig. 2A]).

You ‘083, as stated above, does not explicitly disclose: “an input bit string, which is input to one of input branches of a Feistel structure, … generating … a third random bit string having a length that is the same as the length of the input bit string, and generating a block cryptographic algorithm of a Feistel structure which includes a round function … the round function is configured to convert an input bit string input to one of the input branches …”.
Röllgen ‘923, however, discloses:
an input bit string which is input to one of input branches of a Feistel structure, (bit string input L is an input branch of a Feistel structure and is input into a transformation function [Röllgen ‘923, ¶¶31, 36, Fig. 1]) …
 generating … a third random bit string (output of ƒ1, where ƒ1 is a transformation function which may comprise of multiple functions ƒ11 ƒ12 ƒ13 [Röllgen ‘923, ¶¶34-36, Fig. 1]) having a length that is the same as the length of the input bit string (under the broadest reasonable interpretation, ƒ1 is a transformation function that can generate bit strings of variable length to allow for an exclusive-or (XOR) operation to be performed between the output bit string of ƒ1 and bit string input L, where an XOR operation requires both bit strings to be of the same length [Röllgen ‘923, ¶36, Fig. 1]; for example, bit string R is converted to the same length as bit string input L via ƒ1(R) such that an XOR operation may be performed between bit string input L and ƒ1(R) [Röllgen ‘923, ¶¶31-36, Fig. 1]); and
generating a block cryptographic algorithm of a Feistel structure which includes a round function (generating a Feistel network, with round functions having transformation functionalities, via a series of procedural steps [Röllgen ‘923, ¶¶29-35, Fig. 1]) … 
the round function (generating a Feistel network, with round functions having transformation functionalities, via a series of procedural steps [Röllgen ‘923, ¶¶29-35, Fig. 1]) is configured to convert an input bit string input to one of the input branches (bit string input L is an input branch of a Feistel structure and is input into a transformation function [Röllgen ‘923, ¶¶31, 36, Fig. 1]).

You ‘083 and Röllgen ‘923 are analogous art because they are from the same field of endeavor, namely that of generating block encryption algorithms. Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of You ‘083 and Röllgen ‘923 before them, to modify the method in You ‘083 to include the teachings of Röllgen ‘923, namely to use the input of a branch of a Feistel structure as the input into the table encryption unit 110, converting the output of the restoring unit 130 to be the same length as the input, and generating a Feistel structure with a round function with all of the above transformation functionalities. The motivation for doing so would be to take advantage of the extra security benefits provided by a Feistel structure, such as having all bits within a ciphertext block depend on all bits in the plaintext block ([Röllgen ‘923, ¶10]).

As per claim 3: You ‘083 in view of Röllgen ‘923 discloses all limitations of claim 1, as stated above, from which claim 3 is dependent upon. Furthermore, You ‘083 discloses: 
wherein the length of the first random bit string (under the broadest reasonable interpretation, the “first random bit string” is interpreted to be the concatenation of all separate units of the extended input [You ‘083, ¶¶102-104]) is determined on the basis of a predetermined number of times of referencing a key table (under the broadest reasonable interpretation, the number of times that a lookup table is referenced is predetermined because it is based on the fixed input length of the lookup table and the fixed input block size [You ‘083, ¶103]; for example, if the fixed input length of the lookup table is 16-bit and the fixed input block size is 128-bit, then the predetermined number of times a lookup table is referenced can be calculated by 128/16 = 8 times [You ‘083, ¶¶102-105]); 
and the length of the input bit string for the one or more key tables (under the broadest reasonable interpretation, the length of the concatenation of all separate units of the extended input can be determined by multiplying the predetermined number of times a lookup table is referenced, as explained above, and the fixed input length of the lookup table [You ‘083, ¶¶103-105]; for example, if the number of times a lookup table is referenced is calculated to be 128/16 = 8 times, and the fixed input length of the lookup table is 16-bit, then the length of the concatenation of all separate units of the extended input is 8 times x 16-bit = 128 bits [You ‘083, ¶¶101-105]).

As per claim 5: You ‘083 in view of Röllgen ‘923 discloses all limitations of claim 1, as stated above, from which claim 5 is dependent upon. Furthermore, You ‘083 discloses: 
wherein (the table encryption unit 110 extends the reduced input with padding, resulting in an extended input, and divides the extended input into separate units [You ‘083, ¶¶101-104]; under the broadest reasonable interpretation, the “first random bit string” is interpreted to be the concatenation of all separate units of the extended input [You ‘083, ¶¶102-104]) into d (where d is the number of times of referencing a key table ) bit strings (lookup tables generated by converting one or more conversion functions of a block cipher into lookup tables [You ‘083, ¶¶45-46]; lookup tables are also referred to as T-boxes or E-TBLk() [You ‘083, ¶¶72, 89, 101, 104, 147]; under the broadest reasonable interpretation, “d” is interpreted to be the number of times that a lookup table is referenced, based on the fixed input length of the lookup table and the fixed input block size [You ‘083, ¶103]; for example, if the fixed input length of the lookup table is 16-bit and the fixed input block size is 128-bit, then the number of times a lookup table is referenced can be calculated by 128/16 = 8 times [You ‘083, ¶¶102-105]; in preparation to be applied to the lookup table, the concatenation of all separate units of the extended input is divided in separate units depending on the number of times that a lookup table is referenced [You ‘083, ¶¶101-103, 105])
each having a length of L bits (where L is a length of an input bit string for the one or more key tables) on the basis of the number of times of referencing a key table (under the broadest reasonable interpretation, “L” is interpreted to be the length of each separate unit of the concatenation of all separate units of the extended input, where L is also the length of the input for the lookup table, for example, if the concatenation of all separate units is a 128 bits, it is then divided by 8, the number of times the lookup table is referenced, resulting in 128/8 = 16 bits, where 16 bits is the length of each separate unit and also the length of the input for the lookup table [You ‘083, ¶¶101-105])
convert the d bit strings, each having a length of L bits, into d bit strings, each having m bits (where m is a length of an output bit string for the one or more key tables), by referencing the one or more key tables as many times as the number of times of referencing a key table (under the broadest reasonable interpretation, “m” is interpreted to be the length the output generated each time an input references the lookup table, for example, if the lookup table is represented by E-TBLk(), then the output generated when an input references the lookup table is Cinput = E-TBLk(input), where “m” is interpreted to be the length of Cinput [You ‘083, ¶¶104-105]), 
and generate the second random bit string (output of the lookup table, the lookup table also referred to as T-box or E-TBLk() [You ‘083, ¶¶108-109]) by concatenating the d bit strings, each having a length of m bits (each output of the lookup table is concatenated to generate a final output of the lookup table [You ‘083, ¶¶101, 147]; for example, if Cinput1 = E-TBLk(input1) is a single output from the lookup table, then the final output of the lookup table is C = Cinput1 || Cinput2 || … Cinput3, where the length of C is the sum of length of every output of the lookup table [You ‘083, ¶105]).

You ‘083, as stated above, does not explicitly disclose: “the round function is configured to …”
Röllgen ‘923, however, discloses: the round function is configured to … (generating a Feistel network, with round functions having transformation functionalities, via a series of procedural steps [Röllgen ‘923, ¶¶29-35, Fig. 1]).

For reasons detailed in claim 1, it would have been obvious to one of ordinary skill in the art, having the teachings of You ‘083 and Röllgen ‘923 before them, to modify the method in You ‘083 to include the teachings of Röllgen ‘923.

As per claims 6, 8, and 10: Claims 6, 8, and 10 define an apparatus but recite substantially similar subject matter as the method of claims 1, 3, and 5, respectively. Claims 6, 8, and 10 are directed to a memory storing executable programs which include commands corresponding to the method of claims 1, 3 and 5. Thus, the rejections of claims 1, 3, and 5 are equally applicable to claims 6, 8, and 10 respectively.

As per claim 11:  You ‘083 discloses: 
A method of encryption (an encryption method for encrypting a plurality of rounds [You ‘083, ¶13]), comprising: 
generating a round tweak bit string (random value r = (r1, …, rn); random value r is an additional value that is used in conjunction with the input to further transform the input [You ‘083, ¶¶119-122, 128-132; Table 4, Table 5]; thus, under the broadest reasonable interpretation, random value r is interpreted to be a “round tweak bit string”); 
converting, by using a first transformation function (table encryption unit 110 [You ‘083, ¶¶44, 46; Fig. 2A]), the round tweak bit string (the table encryption unit 110 uses additional random value r to randomize lookup tables and further transform the input [You ‘083, ¶¶112, 119; Table 4, Table 5]) and a first input bit string (reduced input; the table encryption unit 110 generates lookup tables and prepares the reduced input to applied to the generated lookup tables [You ‘083, ¶45]; for example, the table encryption unit 110 extends the reduced input with padding, resulting in an extended input, and divides the extended input into separate units [You ‘083, ¶¶101-104]), (an encryption apparatus 100 that comprises table encryption unit 110, the conjunction of the extension unit 120 and the restoring unit 130, and look up tables, also referred to as T-boxes or E-TBLk(), where the encryption apparatus 100 may take in an input and apply the respective transformations within (You ‘083, ¶¶45-51; Fig. 2A, Fig. 2B), into a first random bit string (under the broadest reasonable interpretation, the “first random bit string” is interpreted to be the concatenation of all separate units of the extended input [You ‘083, ¶¶102-104]) having a length that extends beyond a length of the first input bit string (under the broadest reasonable interpretation, since the extended input is greater in length than the reduced input, the concatenation of all separate units of the extended input is also greater in length than the reduced input [You ‘083, ¶¶101-104]),;
converting the first random bit string (concatenation of all separate units of the extended input [You ‘083, ¶¶102-104]) into a second random bit string (output of the lookup table, the lookup table also referred to as T-box or E-TBLk() [You ‘083, ¶¶108-109]) by referencing the one or more key tables (outputs of the lookup table are generated by referencing values in the lookup table, the lookup table also referred to as T-box or E-TBLk() [You ‘083, ¶¶104-105, 108-109]); 
converting, by using the second transformation function (a combination of the extension unit 120 and the restoring unit 130 [You ‘083, ¶¶47-49, 110-111, Fig. 2A]), the second random bit string (output of the lookup table, the lookup table also referred to as T-box or E-TBLk() [You ‘083, ¶¶108-109]) into a third random bit string (output of the restoring unit 130 [You ‘083, ¶¶49, 109, Fig. 2A]) 
performing an exclusive OR operation between the third random bit string and a second (an XOR operation is performed between an output of the restoring unit, the “third random bit string”, and the output of another restoring unit [You ‘083, ¶¶139-140, Fig. 7]).

You ‘083, as stated above, does not explicitly disclose: “a first input bit string which is input to one of input branches of a Feistel structure which includes a round function … generating … a third random bit string having a length that is the same as the length of the first input bit string, and performing an exclusive OR operation between the third random bit string and a second input bit string that is input to another input branch among the input branches of the Feistel structure”.
Röllgen ‘923, however, discloses:
A first input bit string which is input to one of input branches of a Feistel structure which includes a round function (bit string input L is an input branch of a Feistel structure and is input into a transformation function, where the Feistel structure comprises round functions [Röllgen ‘923, ¶¶29-36, Fig. 1]) … 
generating … a third random bit string (the output of a first XOR operation between bit string input L and ƒ1(bit string R), [Röllgen ‘923, ¶¶34-36, Fig. 1]) having a length that is the same as the length of the first input bit string (under the broadest reasonable interpretation, bit string R is converted to the same length as bit string input L such that an XOR operation may be performed between bit string input L and ƒ1(bit string R), resulting in an output of the XOR operation that is also the same length as bit string input L, [Röllgen ‘923, ¶¶34-36, Fig. 1]); and 
performing an exclusive OR operation between the third random bit string (the output of a first XOR operation between bit string input L and ƒ1(bit string R), [Röllgen ‘923, ¶¶34-36, Fig. 1]) and a second input bit string (bit string R, [Röllgen ‘923, ¶31, Fig. 1]) that is input to another input branch among the input branches of the Feistel structure (a second XOR operation is performed between the output of a first XOR operation, the “third random bit string”, and bit string R, where bit string R is another input branch of a Feistel structure [Röllgen ‘923, ¶¶34-36, 43, Fig. 1]).

For reasons detailed in claim 1, it would have been obvious to one of ordinary skill in the art, having the teachings of You ‘083 and Röllgen ‘923 before them, to modify the method in You ‘083 to include the teachings of Röllgen ‘923.

As per claim 12: You ‘083 in view of Röllgen ‘923 discloses all limitations of claim 11, as stated above, from which claim 12 is dependent upon. Furthermore, You ‘083 discloses: 
wherein the length of the first random bit string (under the broadest reasonable interpretation, the “first random bit string” is interpreted to be the concatenation of all separate units of the extended input [You ‘083, ¶¶102-104]) is determined on the basis of a predetermined number of times of referencing a key table (under the broadest reasonable interpretation, the number of times that a lookup table is referenced is predetermined because it is based on the fixed input length of the lookup table and the fixed input block size [You ‘083, ¶103]; for example, if the fixed input length of the lookup table is 16-bit and the fixed input block size is 128-bit, then the predetermined number of times a lookup table is referenced can be calculated by 128/16 = 8 times [You ‘083, ¶¶102-105]) 
and the length of the input bit string for the one or more key tables (under the broadest reasonable interpretation, the length of the concatenation of all separate units of the extended input can be determined by multiplying the predetermined number of times a lookup table is referenced, as explained above, and the fixed input length of the lookup table [You ‘083, ¶¶103-105]; for example, if the number of times a lookup table is referenced is calculated to be 128/16 = 8 times, and the fixed input length of the lookup table is 16-bit, then the length of the concatenation of all separate units of the extended input is 8 times x 16-bit = 128 bits [You ‘083, ¶¶101-105]).

As per claim 13: You ‘083 in view of Röllgen ‘923 discloses all limitations of claim 11, as stated above, from which claim 13 is dependent upon. Furthermore, You ‘083 discloses: 
wherein the converting into the second random bit string comprises converting the first random bit string (concatenation of all separate units of the extended input [You ‘083, ¶¶102-104]) into the second random bit string (output of the lookup table, the lookup table also referred to as T-box or E-TBLk() [You ‘083, ¶¶108-109]) by referencing the one or more key tables (lookup tables; one or more conversion functions of a block cipher converted into lookup tables [You ‘083, ¶¶45-46]; lookup tables are also referred to as T-boxes or E-TBLk() [You ‘083, ¶¶72, 89, 101, 104, 147]) according to a predetermined number of times of referencing a key table (under the broadest reasonable interpretation, the concatenation of all separate units of the extended input are converted to the output of the lookup table by separately applying the lookup table to each division of the concatenation of all separate units of the extended input, and then concatenating the each of the outputs of the lookup table [You ‘083, ¶¶101, 103, 105, 147]); the number of times that a lookup table is referenced is predetermined because it is based on the fixed input length of the lookup table and the fixed input block size [You ‘083, ¶103]; for example, if the fixed input length of the lookup table is 16-bit and the fixed input block size is 128-bit, then the predetermined number of times a lookup table is referenced can be calculated by 128/16 = 8 times [You ‘083, ¶¶102-105]).

As per claim 14: You ‘083 in view of Röllgen ‘923 discloses all limitations of claims 11 and 13, as stated above, from which claim 14 is dependent upon. Furthermore, You ‘083 discloses: 
wherein the converting into the second random bit string comprises dividing the first random bit string (the table encryption unit 110 extends the reduced input with padding, resulting in an extended input, and divides the extended input into separate units [You ‘083, ¶¶101-104]; under the broadest reasonable interpretation, the “first random bit string” is interpreted to be the concatenation of all separate units of the extended input [You ‘083, ¶¶102-104]) into d (where d is the number of times of referencing a key table) bit strings (lookup tables; one or more conversion functions of a block cipher converted into lookup tables [You ‘083, ¶¶45-46]; lookup tables are also referred to as T-boxes or E-TBLk() [You ‘083, ¶¶72, 89, 101, 104, 147]; under the broadest reasonable interpretation, “d” is interpreted to be the number of times that a lookup table is referenced, based on the fixed input length of the lookup table and the fixed input block size [You ‘083, ¶103]; for example, if the fixed input length of the lookup table is 16-bit and the fixed input block size is 128-bit, then the number of times a lookup table is referenced can be calculated by 128/16 = 8 times [You ‘083, ¶¶102-105]; in preparation to be applied to the lookup table, the concatenation of all separate units of the extended input is divided in separate units depending on the number of times that a lookup table is referenced [You ‘083, ¶¶101-103, 105]) 
each having a length of L bits (where L is a length of an input bit string for the one or more key tables) on the basis of the number of times of referencing a key table(under the broadest reasonable interpretation, “L” is interpreted to be the length of each separate unit of the concatenation of all separate units of the extended input, where L is also the length of the input for the lookup table, for example, if the concatenation of all separate units is a 128 bits, it is then divided by 8, times the number of times the lookup table is referenced, resulting in 128/8 = 16 bits, where 16 bits is the length of each separate unit and also the length of the input for the lookup table [You ‘083, ¶¶101-105]), 
converting the d bit strings, each having a length of L bits, into d bit strings, each having m bits (where m is a length of an output bit string for the one or more key tables), by referencing the one or more key tables as many times as the number of times of referencing a key table (under the broadest reasonable interpretation, “m” is interpreted to be the length the output generated each time an input references the lookup table, for example, if the lookup table is represented by E-TBLk(), then the output generated when an input references the lookup table is Cinput = E-TBLk(input), where “m” is interpreted to be the length of Cinput [You ‘083, ¶¶104-105]), 
and generating the second random bit string (output of the lookup table, the lookup table also referred to as T-box or E-TBLk() [You ‘083, ¶¶108-109]) by concatenating the d bit strings, each having a length of m bits (each output of the lookup table is concatenated to generate a final output of the lookup table [You ‘083, ¶¶101, 147]; for example, if Cinput1 = E-TBLk(input1) is a single output from the lookup table, then the final output of the lookup table is C = Cinput1 || Cinput2 || … Cinput3, where the length of C is the sum of the length of every output of the lookup table [You ‘083, ¶105]).

As per claims 15-18: Claims 15-18 define an apparatus but recite substantially similar subject matter as the method of claims 11-14, respectively. Claims 15-18 are directed to a memory storing executable programs which include commands corresponding to the method of claims 11-14. Thus, the rejections of claims 11-14 are equally applicable to claims 15-18, respectively.  

Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over You ‘083, in view of Röllgen ‘923, and further in view of Shimoyama, US 2001/0019610 (hereinafter, “Shimoyama ‘610”).

As per claim 2: You ‘083 in view of Röllgen ‘923 discloses all limitations of claim 1, as stated above, from which claim 2 is dependent upon. You ‘083 in view of Röllgen ‘923 does not explicitly disclose “wherein the length of the input bit string and a length of an output bit string for the one or more key tables are dynamically determined on the basis of a size of an available memory”. 

Shimoyama ‘610, however, discloses wherein the length of the input bit string and a length of an output bit string (optimal input/output bit number [Shimoyama ‘610, ¶64]) for the one or more key tables (S-box [Shimoyama ‘610, ¶¶4, 12-13, 64]) are dynamically determined on the basis of a size of an available memory (the optimal input/output bit number of the S-box is automatically determined on the basis of memory capacity [Shimoyama ‘610, ¶64], Fig. 2, Fig. 7).

You ‘083 (modified by Röllgen ‘923) and Shimoyama ‘610 are analogous art because they are from the same field of endeavor, namely that of generating block encryption algorithms. Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of You ‘083 (modified by Röllgen ‘923) and Shimoyama ‘610 before them, to modify the method in You ‘083 (modified by Röllgen ‘923) to include the teachings of Shimoyama ‘610, namely to automatically optimize the input/output sizes of lookup tables based on memory capacity. The motivation for doing so would be to accelerate the performance of encryption/decryption operations by optimizing the number of times the lookup table is referenced ([Shimoyama ‘610, ¶¶32, 64]).

As per claim 7: You ‘083 in view of Röllgen ‘923 discloses all limitations of claims 6, as stated above, from which claim 7 is dependent upon. Claim 7 defines an apparatus but recites substantially similar subject matter as the method of claim 2. Claim 7 is directed to a memory storing executable programs which include commands corresponding to the method of claim 7. Thus, the rejection of claim 2 is equally applicable to claim 7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN LINGQIAN KONG whose telephone number is (571)272-2646. The examiner can normally be reached Monday-Thursday 8:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUNG (JAY) KIM can be reached on (571)272-3804. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALAN LINGQIAN KONG/Examiner, Art Unit 2494

/SHANTO ABEDIN/Primary Examiner, Art Unit 2494